Case 1:20-cv-00319-TH-KFG Document 8 Filed 09/02/20 Page 1 of 1 PageID #: 54



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

LARRY CHARLES BOLAND                              §

VS.                                               §                 CIVIL ACTION NO. 1:20cv319

UNITED STATES OF AMERICA                          §

                    ORDER PARTIALLY ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

       Larry Charles Boland filed the above-styled petition for writ of habeas corpus. The court
referred the matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The magistrate

judge has submitted a Report and Recommendation recommending the petition be dismissed.

However, petitioner subsequently filed a motion (doc. no. 6) asking that his petition be voluntarily

dismissed. Pursuant to Federal Rule of Civil Procedure 41(a), petitioner is entitled to voluntarily

dismiss his petition prior to the service of any adverse parties.

                                              ORDER

       Accordingly, petitioner’s motion for voluntary dismissal is GRANTED. The report of the

magistrate judge is ADOPTED to the extent it recommends dismissal of this petition. A final

judgment will be entered dismissing the petition.

        SIGNED this the 2 day of September, 2020.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge
